Citation Nr: 1747031	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  14-08 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from September 1955 to September 1958 and in the U.S. Air Force from November 1966 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA).  In February 2012, the Regional Office (RO) in Manchester, New Hampshire, declined to reopen a previously denied claim for service connection for tinnitus.  In June 2014, the RO in Roanoke, Virginia, reopened a claim for service connection for hearing loss but denied it on the merits.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in January 2015.  In May 2015, the Board reopened the claims for hearing loss and tinnitus but denied them on the merits.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2016 decision, the Court vacated the Board's decision and remanded the matter for readjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether hearing loss is etiologically related to noise exposure in service.

2.  Tinnitus is due to bilateral hearing loss.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that VA opinions from December 2009 and February 2012, a private opinion from September 2011, and a Veterans Health Administration (VHA) opinion from September 2017 all indicate that tinnitus is associated with hearing loss.  38 C.F.R. § 3.310.  Therefore, the pertinent question is whether service connection is warranted for hearing loss.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

Private treatment records dated September 2011 document bilateral speech recognition scores of 92 percent, which meet VA's criteria for hearing loss.  See 38 C.F.R. § 3.385.  Therefore, a current disability has been established.

With respect to service, the Veteran reported exposure to the loud noise from the flight-line while serving as a vehicle operator and aerial camera repairman.  His service records confirm that he served in these positions, and therefore exposure to acoustic trauma is established.  His service treatment records show no complaints, treatment, or diagnoses of hearing loss, tinnitus, or other ear conditions prior to February 1973.  A March 1971 service examination was within normal limits.  During that examination, pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
5
LEFT
5
0
0
0
5

In February 1973, the Veteran was seen for complaints of a right ear ache, sore throat, and cough.  

From March 1973 through October 1980, there were no complaints, treatment, or diagnoses of hearing loss, tinnitus, or other ear-related symptoms.  An October 1980 service examination was within normal limits.  During that examination, pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
0
0
20
LEFT
5
5
5
5
10

In November 1980, the Veteran presented with complaints of vertigo, mild nausea, leaning to one side, and a loss of depth perception.  He also reported briefly having tinnitus.  He was diagnosed with a systemic viral illness.  He was seen later in the month for tension headaches, and denied having tinnitus at that time.

In January 1981, the Veteran underwent audiometric testing.  Pure tone thresholds, in decibels, were recorded as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
0
5
LEFT
0
5
0
0
5

The remainder of the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses of hearing loss, tinnitus, or other ear-related symptoms.  Additional audiometric tests in January 1982, February 1983, and October 1983 showed normal hearing levels for VA purposes.  He underwent a retirement examination in October 1987, which was within normal limits.  During that examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
5
15
LEFT
5
10
0
5
15

As to whether his current hearing loss is related to noise exposure in service, a December 2009 VA examiner found that the unilateral nature of the Veteran's tinnitus, asymmetrical hearing loss shown on examination, and balance difficulties suggested a medical pathology for the Veteran's complaints, particularly because he had noticed them only fairly recently.

A September 2011 private examiner stated that the Veteran's high frequency hearing loss was consistent with noise exposure, but that its asymmetric nature could not rule out retrocochlear pathology.

In a February 2012 addendum, the December 2009 examiner noted that the Veteran acknowledged that he was no longer exposed to hazardous noise in service after 1972, and noted that his discharge examination approximately 15 years later was within normal limits.

In May 2014, a different VA examiner cited the Institute of Medicine's 2006 report which stated that it was unlikely that permanent noise-induced hearing loss could develop long after the cessation of noise exposure.

In September 2017, a VHA examiner stated that the shift in right ear hearing from 1981 to 1987 could be due to aging cochlea and/or noise exposure, and that left ear hearing loss is multifactorial, to include a long period of jet engine noise exposure.

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, as there are opinions both supporting and refuting a link between current hearing loss and service, the Board will resolve any doubts in the Veteran's favor and find that hearing loss is etiologically related to service.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


